Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Priority and Status
This application, filed 6/19/2020, is a continuation of U.S. Application 16/420,465, which issued as U.S. 10,722,483, and which is a continuation of U.S. Application 16/222,379, which issued as U.S. 10,342,770, and which is a continuation of U.S. Application 15/943,936, which issued as U.S. 10,188,620, and which is a continuation of U.S. Application. 15/447,895, which issued as U.S. 9,962,346, and which is a continuation of U.S. Application 15/171,910, which issued as U.S. 9,616,039, and which is a continuation of U.S. Application 14/684,100, which issued as 9,381,181. Priority is claimed to U.S. Provisional Application Ser. No. 61/978,335, filed 4/11/2014.
Claims 15-33 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-33 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims in all six ancestor cases listed above: U.S. 10,722,483, U.S. 10,342,770, U.S. 10,188,620, U.S. 9,962,346, U.S. 9,616,039, and 9,381,181. Although the claims at issue are not identical to any in the ancestor cases, for reasons explained below, they are not patentably distinct from claims in the previous cases. 
The basis for the finding of double patenting is the same for each of the ancestor patents: the instant claims comprise method steps identical to those in ancestor cases. In the instnat case and in all cited ancestor cases those steps are: administration, to a subject afflicted with NAFLD or NASH, of a therapeutically effective amount of a particular compound, seldelapar, a salt thereof, L-lysine-seladelpar dihydrate, or a salt thereof, in an amount effective to treat NAFLD or NASH. (Seladelpar is the International Nonproprietary Name of MBX-8025, which name was recited in the ‘039 and ‘181 patents.) 
Narrower claims, which are corresponding in each case, recite oral administration, once-per-day administration, and administration in amounts of 20-200 mg/day and 50-100 mg/day. The claim sets differ only in the claim preambles, which recite in each case a different inherent effect of the step of administration of the drug. In the instant case, the claims encompass a method for reducing at least one of low density lipoprotein cholesterol (“LDL-C”) and triglycerides (“TGs”) in a subject afflicted with NAFLD or NASH. As explained in Office 
Notably, the specification’s definition of “therapeutically effective amount” is the same for both the instant claims and those of ancestor applications: it is defined as the amount which is sufficient to effect treatment for NAFLD or NASH. Therefore, the claimed process step is the same in the instant claims and the claims of all of the cited ancestor cases. For this reason it is found that the recited preamble of the instant claims recites an inherent effect of a known process. An analysis explaining the finding of nonstatutory double patenting with respect to U.S. 10,722,483 is set forth below. 
As in the instant claims, claims 1-19 of ‘483 recite the step of administering a therapeutically effective amount of seladelpar (claims 1-11) or seladelpar-L-lysine (claims 12-19) to the subject with non-alcoholic fatty liver disease (“NAFLD”) or non-alcoholic steatohepatitis (“NASH”). In the claims of ‘483 the preambles recite reducing alkaline phosphatase or gamma-glutamyl transpeptidase in a subject afflicted with NAFLD or NASH. In the instant claims the effect is reducing at least one of low density lipoprotein cholesterol (“LDL-C”) and triglycerides (“TGs”).   
However, in both the instant claims and those of’483 the method step or steps is the same: administration of amount of seladelpar or seladelpar-L-lysine which is sufficient to effect treatment for NAFLD or NASH. Therefore, the claims of ‘483 inherently anticipate the instant claims.
For the same reason, since the claims in all cited ancestor cases recite different inherent properties of the same method step - administration of amount of seladelpar or seladelpar-L-lysine which is sufficient to effect treatment for NAFLD or NASH – the instant claims are also unpatentable over claims in those ancestor cases. 
Conclusion
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622